 

[image_001.jpg] 

 





NOTICE OF DEFAULT, DEMAND FOR PAYMENT AND RESERVATION OF RIGHTS

 

March 1,2013

 

VIA FACSIMILE (804-458-7921) AND FEDERAL EXPRESS

Regional Enterprises, Inc.

410 Water Street

Hopewell, Virginia 23860

Attn: Mr. Ian Bothwell

 

Re:RB International Finance (USA) LLC

 

Dear Mr. Bothwell:

 

We refer to (i) the Loan Agreement dated as of July 26, 2007 (as amended,
supplemented or otherwise modified from time to time, the "Loan Agreement")
between Regional Enterprises, Inc. (as successor by assumption of obligations to
Rio Vista Energy Partners L.P., the '"Borrower") and RB International Finance
(USA) LLC (f/k/a RZB Finance LLC, "RB International") and (ii) our Notice of
Default and Reservation of Rights letter dated January 28, 2013 (a copy of which
is attached hereto, the "Previous Default Letter"). Capitalized terms used
herein and not otherwise defined herein shall have the meanings given to them in
the Loan Agreement.

 

Under the Previous Default Letter, we advised you that certain Events of Default
were continuing as a result of the occurrence of the Waiver Expiration Date (as
defined in the Limited Waiver and Ninth Amendment dated as of November 1, 2012
between the Borrower and RB International). Such Events of Default remain
continuing as of the date of this letter. This letter also constitutes notice
that an additional Event of Default has occurred and is continuing under Section
7.1 (A)(1) of the Loan Agreement as a result of the Borrower' s failure to pay,
in accordance with Section 2.4(B) of the Loan Agreement, principal on the Loans
in the amount of $50,000, which was due and payable on February 28, 2013.

 

Under the express tenns of the Loan Agreement, RB International hereby declares
all Obligations under and in connection with the Loan Agreement, the Notes and
the other Loan Documents immediately due and payable. Accordingly, RB
International hereby demands the immediate payment in full in cash of all of
such Obligations. As of the date hereof, principal and interest owing by the
Borrower under the Loan Documents equals $1 ,946,382.00. Additional amounts for
fees, expenses and other costs are also owing by the Borrower as of the date
hereof.

 

From and after the date hereof, interest shall accrue on all amounts owing by
the Borrower under and in connection with the Loan Agreement and the other Loan
Documents at the Default Rate. All such interest is payable on demand.

 

RB INTERNATIONAL FINANCE (USA) LLC 1133 Avenue of the Americas, 16th Floor, New
York, N.Y. 10036 USA • Telephone: (212) 845-4100 • Fax: (212) 944-2093



A WHOLLY OWNED SUBSIDIARY OF RAIFFEISEN BANK INTERNATIONAL AG



Head Office: A-1030 Vienna, Am Stadtpark 9, Postal Address: A-lOl l Vienna, PO
Box 50 • Member of UNICO Bonking Group

 

 

 

 

Neither this letter nor the prior or future collection of any principal,
interest or fees by RB International shall be construed to (i) limit RB
International's right to demand any and all sums which are or may hereafter
become due and payable under the Loan Documents or otherwise, including, without
limitation, costs of collection, costs of enforcement and attorneys' fees, (ii)
waive any Default or Event of Default (whether described or referred to herein
or otherwise) or (iii) waive, limit, prejudice or otherwise adversely affect any
rights, remedies, privileges or powers of RB International under the Loan
Agreement, the Security Documents or the other Loan Documents, or applicable law
or at equity, all of which are hereby expressly reserved.

 

Pursuant to the Assignment of Leases and Rents dated July 26, 2007, recorded in
the Clerk's Office of the Circuit Court of Hopewell, Virginia (the "Clerk's
Office") as Instrument No. 070002628, as modified by a Modification to
Assignment of Leases and Rents dated October 9,2009, recorded in the Clerk's
Office as Instrument No. 090002207, the Borrower has assigned, as additional
security, any and all rents due upon the property described therein. Therefore,
demand is hereby made for the immediate payment to RB International of any and
all rents due upon the subject property. The Borrower is further cautioned that
pursuant to the terms of the Security Documents and by statute, the Borrower
must maintain the improvements on the property in tenantable condition and
ensure that no waste shall be committed or suffered upon the property.
Additionally, the Borrower is hereby directed to commence the process to
assemble all Collateral for review and inspection by RB International or its
agents.

 

No failure to exercise and no delay in exercising, on the part of RB
International, any right, remedy, power or privilege under the Loan Agreement,
the Security Documents or the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege (including, without limitation, the
right of RB International to foreclose on any and all collateral covered by the
Mortgage or otherwise). All such rights, remedies, powers and privileges are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

The Borrower is advised that no oral communication from or on behalf of RB
International or by any Person shall constitute any agreement, commitment or
evidence of any assurance or intention of RB International with respect to any
of the Loan Documents. Any agreement, commitment, assurance or intention of RB
International with respect to the Loan Documents shall be effective only if in
writing and duly executed on behalf of RB International. Furthermore, any prior
or current discussions or course of conduct between the Borrower and RB
International shall not (and has not been intended to) constitute a waiver of
any Default or Event of Default (including, without limitation, the Events of
Default described or referred to herein) or any rights, remedies, powers or
privileges of RB International or an amendment or modification of the Loan
Agreement, any Security Document or any of the other Loan Documents.

 

Very truly yours,

 



- 2 -

 

 

  RB INTERNATIONAL FINANCE (USA) LLC       By:  /s/ Nancy Remini     Nancy
Remini
Vice President
        By: /s/ Pearl Geffers     Pearl Geffers
First Vice President





 



cc: Central Energy Partners L.P.   8150 North Central Expressway   Suite 1525  
Dallas, Texas 75206



  Attention: Imad K. Anbouba (fax: 214-360-7486)     Carter Montgomery        
Dan P. Matthews, VP & GM Regional       Stephen J. Angelson, Esq.   Duffy
Myrtetus, Esq.

  







- 3 -

 

